Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN CONVERSION AGREEMENT
 
THIS LOAN CONVERSION AGREEMENT (this “Agreement”) is executed on _____________
(the “Effective Date”), by and between ____________ (“Lender”) and ActiveCare,
Inc., a Delaware corporation (“Company”).
 
RECITALS
 
A. Company executed and delivered to Lender, as lender and holder, that certain
Agreements, dated as of _________________, in the original principal amount of
__________________, as amended the same may have been subsequently amended or
supplemented (hereinafter referred to as the “Loan Agreement”).
 
B. The Loan Agreement, as amended, provided, among other things, for a maturity
date of _________________.
 
C. The parties to this Agreement and the Loan Agreement have agreed to and
desire to effect the conversion of the outstanding unpaid principal amount of
the Note and accrued interest up to an aggregate amount of principal and
interest of __________________________ into shares of the common stock of the
Company, par value $0.00001 per share (the “Common Stock”) in full and complete
satisfaction of all obligations of the Company under the Loan Agreement and to
terminate the Loan Agreement (the “Conversion”) as more particularly set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth, and intending to be legally bound, the parties
hereto agree (as of the Effective Date) as follows:
 
1. Conversion of Loan Amounts.  The parties hereby agree that the unpaid
principal of ______________________________ and accrued interest in the amount
of _________________________ owing under the Loan Agreement is hereby converted
into ______________________ shares of Common Stock (the “Shares”) at a
conversion price of ____ per Share.
 
2. Additional Consideration.  As additional Consideration for this conversion,
the Company agrees to grant to Lender _______ Warrants exercisable at ______ per
share for five year term (the “Warrants”) which is herein agreed to be issued to
__________________.
 
3. Delivery of the Shares.  Within ten (10) business days from the date of this
Agreement, the Company shall cause the Shares to be issued to Lender.
 
4. Representations of Company.  The Company hereby represents and warrants to
Lender as follows:
 
(a) Authorization.  It has the legal capacity to enter into this Agreement and
perform all of its obligations hereunder.  This Agreement constitutes the valid
and legally binding obligation of Company, enforceable against it in accordance
with its terms except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
 
 
1

--------------------------------------------------------------------------------

 
(b) Consents.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing on the part of Company with
any federal, state or local governmental authority or any other person or entity
is required in connection with the valid execution and delivery of this
Agreement, or the consummation of the transactions contemplated by hereby,
except those which have been obtained.
 
(c) Valid Issuance of Shares.  The Shares being issued in the Conversion, when
issued and delivered in accordance with the terms of this Agreement, will be
duly and validly issued, fully paid, and nonassessable, and free of any and all
encumbrances, preemptive rights or restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.
 
(d) Offering.  Subject in part to the truth and accuracy of Lender’s
representations set forth in Section 4 below, the offer, sale and issuance of
the Shares to Lender as contemplated by this Agreement, are exempt from the
registration requirements of any applicable state and federal securities laws,
and neither Company nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemption.  The Shares issued
in the Conversion are being issued in compliance with all applicable federal and
state securities laws.
 
(e) Non-Contravention.  Company’s compliance with its obligations hereunder will
not violate, conflict with or constitute a breach of any agreement, arrangement,
commitment or understanding to which Company is a party or by which it is bound.
 
5. Representations of Lender.  Lender hereby represents and warrants to Company
as follows:
 
(a) Consents.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing on the part of Lender with any
federal, state or local governmental authority or any other person or entity is
required in connection with the consummation of the transactions contemplated by
this Agreement.
 
(b) Non-Contravention.  Lender’s compliance with its obligations hereunder will
not violate, conflict with or constitute a breach of any agreement, arrangement,
commitment or understanding to which Lender is a party or by which it is bound.
 
(c) Purchase Entirely for Own Account.  The Shares issued to Lender in the
Conversion are being acquired for investment for Lender’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and Lender has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Lender further represents
that it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Shares.
 
 
2

--------------------------------------------------------------------------------

 
(d) Exemption. Lender understands that the Shares are not registered under the
Securities Act of 1933, as amended (the “Securities Act”), on the basis that the
sale provided for in this Agreement and the issuance of the Shares hereunder is
exempt from registration under the Securities Act pursuant to Section 4(2) and
that Company’s reliance on such exemption is predicated on Lender’s
representations set forth herein.
 
(e) Accredited Investor.  Lender is an “accredited investor” within the meaning
of Securities and Exchange Commission Rule 501 of Regulation D, as presently in
effect.
 
(f) Restricted Securities.  Lender understands that subject to applicable
holding periods computed in accordance with Rule 144(d) under the Securities Act
and compliance with other provisions of the Securities Act and the rules and
regulations promulgated thereunder, the Shares are deemed to be “restricted
securities” under the federal securities laws in the United States and that
under such laws and applicable regulations the Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Securities Act, the Shares must be held
indefinitely.  Lender further understands that Company is under no obligation to
register the Shares, and Company has no present plans to do so.
 
(g) Diligence.  In determining whether to make an investment in the Shares and
Company, Lender has relied solely on Lender’s own knowledge and understanding of
Company and its business, management, operations, proposed products and
services, financial affairs and prospects based upon Lender’s own due diligence
investigations and the information furnished pursuant to this Agreement.  Lender
understands that no individual or person has been authorized to give any
information or to make any representations that were not furnished pursuant to
this Agreement and Lender has not relied on any other representations or
information.
 
(h) Legend.  Lender understands, acknowledges and agrees that any and all
certificates evidencing Shares and any and all securities issued in replacement
thereof or in exchange therefor shall bear the following legend or one
substantially similar thereto, which Lender has read and understands:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS,
WHICH, IN THE OPINION OF COUNSEL FOR ACTIVECARE, IS AVAILABLE.”
 
(i) State Legends.  In addition, the certificates evidencing Shares, and any and
all securities issued in replacement thereof or in exchange therefor, shall bear
such legend as may be required by the securities laws, rules and regulations of
the jurisdiction in which Lender resides. Lender acknowledges and represents
that Lender is not subscribing for Shares as a result of or pursuant to any form
of general solicitation or advertising, including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the Internet, television
or radio or presented at any seminar or public meeting.
 
 
3

--------------------------------------------------------------------------------

 
6. Miscellaneous.
 
(a) Headings.  Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
(b) Applicable Law.  This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Utah without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Utah to the rights and
duties of the parties.
 
(c) Disputes.  All disputes and controversies arising out of or in connection
with this Agreement or the transactions contemplated hereby shall be resolved
exclusively by the state and federal courts located in Salt Lake County in the
State of Utah, and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.
 
(d) Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO
ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.
 
(e) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
(f) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile, or by email in portable document format (.pdf) and
delivery of the executed signature page by such method will be deemed to have
the same effect as if the original signature had been delivered to other the
parties.
 
[SIGNATURES TO FOLLOW]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Loan Conversion Agreement to be
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above and effective as of the Effective Date.
 
 

   ACTIVECARE, INC.    a Delaware corporation        By:
________________________    Name: David Derrick    Title: CEO            LENDER:
   By: ________________________    Name: ____________    Title: _____________  
 

 
 
 
 
5
 

--------------------------------------------------------------------------------

 